Title: From George Washington to Henry Bouquet, 28 July 1758
From: Washington, George
To: Bouquet, Henry



Dear Sir
Camp at Fort Cumberland 28th July 1758

Your favour of Yesterday I had the pleasure of receiving last Night. I detaind the Party till my Adjutants return from Rays Town (which I hourly expected) imagining something by him might arrive, that woud require answering by it.
I have informd Captn Dagworthy of the Orders for His March, he will depart therefore so soon as he can draw in his Men from the Grass Guard.
Inclosd is a return of the Tents wanting to compleat the first Virginia Regiment, and I have desird Colo. Byrd to send one for the Second Regiment Also.
I shall, agreable to your direction’s, send back the Waggons to Winchester; having receivd No Orders either from the General or Sir John to the Contrary.

Forty Six of Colo. Byrds Indians left this for their Nation Yesterday Evening, after having receivd their Presents. I was much surprizd to hear of a report spread, and prevailing in Yr Camp, that a Party of Shawnesse and Delawares were come into this place—there has not been the most distant cause for such a report since I came here.
As I shall have the great satisfaction of seeing you to morrow, will till then, defer entering on the most material part of your Letter—In the meantime I beg leave to Subscribe myself with great Sincerety Dear Sir Yr Most Obedt Hble Servt

Go: Washington

